                                          Case 4:20-cv-01323-PJH Document 62 Filed 09/10/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                                NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     HERMAN TAMRAT,                                  Case No. 20-cv-01323-PJH
                                                       Plaintiff,
                                   9
                                                                                         ORDER
                                                 v.
                                  10
                                                                                         Re: Dkt. Nos. 55, 59
                                  11     ERICK RHODES, et al.,
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42

                                  15   U.S.C. § 1983. Defendants filed a motion for summary judgment. However, plaintiff has

                                  16   filed a motion to compel. The motion to compel is denied without prejudice. Plaintiff may

                                  17   file an amended motion to compel with more information. Simply listing the discovery he

                                  18   seeks to compel is insufficient. He must describe which specific discovery requests he

                                  19   seeks to compel, why defendants’ responses are insufficient and why he is entitled to the

                                  20   discovery. Before filing an amended motion compel, plaintiff must also meet and confer

                                  21   with defendants to try to resolve their disagreements before seeking court intervention.

                                  22   See Fed. R. Civ. P. 37(a); N.D. Cal. Local Rule 37.

                                  23          Part of defendants’ motion for summary judgment included video evidence on a

                                  24   USB drive and CD. This evidence was apparently sent by defendants to plaintiff but

                                  25   confiscated by prison officials at California Medical Facility. Plaintiff indicates that he has

                                  26   been unable to view the videos which are necessary for him to file an opposition. Plaintiff

                                  27   has filed a motion to allow him to view the videos. The motion is granted.

                                  28
                                          Case 4:20-cv-01323-PJH Document 62 Filed 09/10/21 Page 2 of 2




                                   1          For the foregoing reasons:

                                   2          1. Plaintiff’s motion to compel (Docket No. 55) is DENIED without prejudice.

                                   3   Plaintiff must meet confer with defendants and any amended motion to compel must be

                                   4   filed by October 15, 2021.

                                   5          2. Plaintiff’s motion to view the video (Docket No. 59) is GRANTED. Defendants

                                   6   will arrange for plaintiff to view the video evidence by October 1, 2021. Defendants may

                                   7   file a request with the court if an order is required help facilitate the viewing. Plaintiff may

                                   8   file a supplemental opposition to summary judgment by November 1, 2021.

                                   9           IT IS SO ORDERED.

                                  10   Dated: September 10, 2021

                                  11

                                  12                                                              /s/ Phyllis J. Hamilton
Northern District of California
 United States District Court




                                                                                                 PHYLLIS J. HAMILTON
                                  13                                                             United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
